          Case 2:21-bk-12542-BR                     Doc 28 Filed 05/21/21 Entered 05/21/21 13:34:37                                       Desc
                                                     Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Nathaniel DeLoatch
 Troutman Pepper Hamilton Sanders LLP                                                                      FILED & ENTERED
 600 Peachtree Street, NE, Suite 3000
 Atlanta, GA 30308
 Telephone: 404-885-3000                                                                                           MAY 21 2021
 Facsimile: 404-885-3900
 Georgia Bar No. 216330
 nathan.deloatch@troutman.com                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                                             Central District of California
                                                                                                             BY fortier    DEPUTY CLERK




      Attorney for: Bay Point Capital Partners II, LP

                                            UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA -Los Angeles DIVISION

 In re:                                                                        CASE NO.: 2:21-BK-12542BR

 Jonathan Lee Smith                                                            CHAPTER: 7
                                                                               ADVERSARY NO.:

                                                                Debtor(s)


                                                                                      ORDER ON APPLICATION OF
                                                                                 NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                Plaintiff(s)
                                                                                    A SPECIFIC CASE [LBR 2090-1(b)]
                                      vs.




                                                                                         [No hearing required per LBR 2090-1(b)(6)]

                                                            Defendant(s)

The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

    The Application is granted and the following person may appear as requested in the above-entitled case (specify
    name of applicant):
    Nathaniel DeLoatch




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
116045104v1
         Case 2:21-bk-12542-BR                      Doc 28 Filed 05/21/21 Entered 05/21/21 13:34:37                                       Desc
                                                     Main Document Page 2 of 2



    Permission to appear pro hac vice is effective upon payment of the requisite fee to the United States District Court for
    the Central District of California.
                                                           ###




                   Date: May 21, 2021




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
116045104v1
